Citation Nr: 0312601	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  01-07 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for persistent radiculitis symptoms, left 
upper extremity, status post C7-T1 disc excision and fusion, 
currently rated as 20 percent disabling.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for training from November 
1988 to March 1989, and on active duty from May 1990 to May 
1993, and from August 1997 to June 1999.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2000, wherein service 
connection for persistent radiculitis symptoms, left upper 
extremity, status post C7-T1 disc excision and fusion, was 
granted and assigned a 20 percent rating, effective as of 
June 24, 1999, the day following the veteran's last day of 
active service.  By means of a letter dated in February 2003, 
the Board apprised the veteran of revised diagnostic criteria 
that are pertinent to his claim.


REMAND

As noted above, the veteran was apprised of a revision in 
38 C.F.R. § 4.71a, Diagnostic Code 5293, intervertebral disc 
syndrome, during the pendency of his claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The RO referenced 
this diagnostic code in its consideration of the veteran's 
disability.  Under the revision to Diagnostic Code 5293, 
effective September 23, 2002, the severity of intervetebral 
disc syndrome is determined by the total duration of 
incapacitating episodes of intervertebral disc syndrome 
during the past 12 months.  The report of the examination 
conducted in November 2001 on behalf of VA, however, 
indicates that "[h]e states that he has flare-ups daily 
(sic), lasting 3 to 4 days in duration....He states that Motrin 
takes the swelling down, but after taking it for a period of 
three days."  He has not bee accorded a VA examination for 
rating purposes since November 2001; there has been no 
evaluation of intervertebral disc impairment under the new 
criteria.

The Board is of the opinion that additional development of 
the record as to the duration of incapacitating episodes 
experienced by the veteran would be helpful, particularly in 
view of the apparent misstatement contained in the November 
2001 examination report.  Accordingly, this case is REMANDED 
for the following:

1.  The veteran should be requested to 
furnish the names and addresses of any 
and all private health care providers who 
have accorded him treatment for his 
radiculitis symptoms, to include 
treatment for left upper extremity and 
spinal problems associated therewith.  

2.  Following receipt of such 
information, and duly executed 
authorizations for the release of medical 
records, if appropriate, the RO should 
request that all health care providers 
identified by the veteran furnish legible 
copies of all medical records compiled 
pursuant to treatment accorded him for 
radiculitis symptoms, to include left 
upper extremity and spinal problems 
associated therewith.  All attempts to 
obtain such records should be documented 
by the RO in the veteran's claims file.

3.  The veteran should then be accorded a 
VA examination of his back by the 
appropriate specialist, in order to 
ascertain the severity of any 
intervertebral disc impairment currently 
manifested.  The examiner should be 
requested to identify all symptoms 
associated with this impairment, and the 
severity thereof, to include but not 
limited to any neurological impairment.  
In addition, the examiner should discuss 
any functional impairment resulting from 
intervertebral disc syndrome.  The 
examiner should also indicate the nature 
and frequency of any and all 
incapacitating episodes, as reported by 
the veteran and as reflected in the 
medical evidence.  The veteran's claims 
folder is to be made available to the 
examiner, before his or her examination 
of the veteran, for review and referral; 
the examiner is to indicate on the 
examination report that review of the 
claims folder was accomplished.

4.  Upon completion of the above, the RO 
should review the claim, and determine 
whether an increased rating can now be 
granted.  In reviewing this claim, the RO 
should note that the provisions of 
Fenderson v. West, 12 Vet. App. 119 
(1999), pertaining to "staged" ratings 
resulting from original grants of service 
connection, are for application, as are 
the provisions of Karnas, supra, and 
Green v. Brown, 10 Vet. App. 111, 116-119 
(1997).  If the decision remains adverse 
to the veteran, he should be furnished 
with a Supplemental Statement of the 
Case, and with the appropriate period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence.  No 
inference as to the ultimate disposition of this claim should 
be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




